— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered November 21, 1985, convicting him of bribery in the second degree (five counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his trial attorney did not provide meaningful representation because he chose to pursue *750the defense of factual innocence rather than entrapment. In the face of the prosecution’s formidable evidence against the defendant, neither defense was strong. Counsel’s decision to forego the entrapment defense was a matter of strategy which was reasonable given the evidence, the law and the circumstances of the case. Consequently, the defendant’s trial attorney provided meaningful representation (see, People v Baldi, 54 NY2d 137).
We find no merit to the defendant’s contention that his sentence was excessive (see, People v Suitte, 90 AD2d 80). Brown, J. P., Weinstein, Spatt and Balletta, JJ., concur.